Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered October 10, 2008. The judgment convicted defendant, upon a jury verdict, of criminal possession of stolen property in the fourth degree (two counts), identity theft in the third degree (four counts), and forgery in the second degree (three counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Rios (72 AD3d 1489 [2010]). Present—Scudder, P.J., Fahey, Lindley and Green, JJ.